      Case 4:19-cv-00420-RH-MJF Document 89 Filed 07/02/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION
                          CASE NO.: 19-cv-420-RH-CAS

SECURITIES AND EXCHANGE
COMMISSION,

             Plaintiff,

v.

CAMBRIDGE CAPITAL GROUP
ADVISORS, LLC, ET AL.,

             Defendants.

                                                     /

           UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
            FOR DEFENDANT PHILLIP TIMOTHY HOWARD

      Pursuant to Local Rule 11.1(H) of the Local Rules for the Northern District of

Florida, Hunter Taubman Fischer & Li LLC (“HTFL”), hereby moves this Court for

an Order granting leave to withdraw (“Motion”) as counsel for Defendant Phillip

Timothy Howard (“Mr. Howard”) in the above-captioned matter. In furtherance of

the same, HTFL states as follows:

      1.     HTFL and its attorneys Mark David Hunter, Esq., Jenny Johnson-

Sardella, Esq., and Sharifa Giselle Hunter, Esq. wish to withdraw as counsel for Mr.

Howard.
       Case 4:19-cv-00420-RH-MJF Document 89 Filed 07/02/20 Page 2 of 5




       2.     Mr. Howard is significantly in arrears in his obligation to pay HTFL for

its past due legal fees, and has advised HTFL that he will be unable to make any

further payments.

       3.     Local Rule 11.1(H)(3) states that counsel will not be allowed to withdraw

due to a client’s failure to pay attorney’s fees or expenses “if the withdrawal will delay

a trial or hearing.” Mr. Howard has been a member of both the Florida Bar and the

U.S. District Court for the Northern District of Florida for over thirty (30) years and,

as such, is extremely experienced as a litigant in this Court. Accordingly, Mr. Howard

has adequate experience to defend himself pro se in this matter if he determines to do

so, such that HTFL’s withdrawal will not delay any trial or hearing in this matter.

       4.     On June 16, 2020, more than fourteen (14) days prior to this Motion,

and in accordance with Local Rule 11.1(H)(2), the undersigned provided Mr. Howard

with notice of HTFL’s decision to withdraw as Mr. Howard’s counsel in this matter.

Mr. Howard has consented to HTFL’s withdrawal and this Motion.

       5.     Fact discovery is currently ongoing in this matter and trial is set to begin

in November. This Motion is not being filed to hinder or delay this proceeding or to

prejudice any party.




                                             2
      Case 4:19-cv-00420-RH-MJF Document 89 Filed 07/02/20 Page 3 of 5




      6.     Any future pleadings for Mr. Howard may be forwarded to the following

address:

             Phillip Timothy Howard
             1415 East Piedmont Drive, Suite 5
             Tallahassee, FL 32308

      7.     Howard has not yet retained new counsel and will need time to either

hire new counsel to appear in this matter, or determine to represent himself pro se

going forward. HTFL requests that the Court grant Mr. Howard thirty (30) days to

do so. Either way, HTFL’s withdrawal as counsel in this matter will not delay any trial

or hearing scheduled in this matter due to Mr. Howard’s ability to proceed pro se

without counsel.

      WHEREFORE, HTFL respectfully requests that this Court enter an order

allowing HTFL to withdraw as Mr. Howard’s counsel in this matter, granting Mr.

Howard thirty (30) days to either retain successor counsel or determine to represent

himself pro se, and granting any further relief this Court deems just and proper.




                                            3
      Case 4:19-cv-00420-RH-MJF Document 89 Filed 07/02/20 Page 4 of 5




                     Certificate Pursuant to Local Rule 7.1(B)

      HTFL has met and conferred with counsel for Plaintiff Securities and

Exchange Commission (the “Commission”). Counsel for the Commission does not

oppose the requested relief.


Dated: July 2, 2020
Coral Gables, Florida
                                             Respectfully submitted,

                                             /s/ Mark David Hunter
                                             Mark David Hunter, Esquire
                                             Florida Bar No. 12995
                                             Jenny Johnson-Sardella, Esquire
                                             Florida Bar No. 67372
                                             Hunter Taubman Fischer & Li LLC
                                             2 Alhambra Plaza, Suite 650
                                             Coral Gables, Florida 33134
                                             Tel: (305) 629-1180
                                             Fax: (305) 629-8099
                                             E-mail:      mhunter@htflawyers.com
                                                          jsardella@htflawyers.com




                                         4
       Case 4:19-cv-00420-RH-MJF Document 89 Filed 07/02/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

       I, Mark David Hunter, do hereby certify that on July 2, 2020, a true and correct

copy of the foregoing document was electronically filed and served. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the

notice of electronic filing. Parties may access this filing through the Court’s CM/ECF

System.



                                                  /s/ Mark David Hunter
                                                  Mark David Hunter




                                             5
